Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on December 30, 2021, the applicant has submitted an amendment filed on February 9, 2022, amending claims 1-16 and arguing to traverse the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-ATA), second paragraph, rejection of claims 1, 9, 13 and 14 in view of the  amendment.
Amended claims 1, 9, 13, and 14 are no longer rejected under or 35 U.S.C. 112 (pre-ATA), second paragraph,
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Golan, et al. and Vaknin, et al. do not disclose or fairly suggest a system for detecting drowning individuals or individuals in a situation presenting a risk of drowning by using, among other things, a first layer comprising a network model comprising a convolutional neural-network (CNN), pre-trained on image data from a database of standard images, wherein the database of standard images is public, and wherein the image data is annotated and classified, wherein the database of standard images comprises data from images that represent various actions and real or simulated drowning situations, wherein the CNN is configured to detect shapes in the image data, a second layer comprising a recurrent network comprising a short and long-term memory (LSTM) recurrent network, pre-trained on video sequences from a database of standard videos, the video sequences being annotated and classified, wherein the LSTM recurrent network is 
A method for training by learning transfer of an automatic learning program configured for detecting drowning individuals or individuals in a situation presenting a risk of drowning by training a first layer of the automatic learning program comprising a network model by providing image data from a database of standard images, wherein the network model comprises a convolutional neural network (CNN), wherein the database of standard images is public, wherein the database of standard images comprises data from images that represent various actions and real or simulated drowning situations, wherein the CNN is configured to detect shapes in the image data, and wherein the image data is previously annotated and classified, training a second layer of the automatic learning program comprising a recurrent network, by providing video sequences from a database of standard videos, wherein the recurrent network comprises a short and long term memory (LSTM) recurrent network, wherein the database of standard videos is public, wherein the LSTM recurrent network is configured to analyze successions of shapes in the database of standard videos and detect a set of modifications representative of the image data, and wherein the video sequences are previously annotated and classified, training a third layer of the automatic learning program comprising a classifier by providing video sequence data from 
data, and wherein the classifier is trained to provide, as a result, a probability of detecting a situation presenting a risk based on video sequences of the video sequence data, as defined by independent claim 13. It is for these reasons and in combination with all of the other elements of the claims that claims 1-16 are allowable over the prior art of Golan, et al. and Vaknin, et al.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665